


Exhibit 10.3

 

EMPLOYMENT AGREEMENT

James B. Frownfelter

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is dated as of August 20, 2004 (the
“Effective Date”) by and between PanAmSat Corporation (the “Company”) and James
B. Frownfelter (the “Executive”).

 

WHEREAS, Constellation, LLC, a Delaware limited liability company
(“Constellation”) and entities created by or affiliated with Carlyle Partners
III Telecommunications, L.P. and Providence Equity Partners IV L.P. (together,
the “Equity Sponsor Group”) have agreed to acquire substantially all of the
outstanding shares of common stock, par value $0.01 per share, of the Company
(the “Company Common Stock”);

 

WHEREAS, as of the Effective Date, the Company desired to employ Executive and
to enter into an agreement embodying the terms of such employment and Executive
desired to accept such employment and enter into such an agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

 


1.                                       TERM OF EMPLOYMENT.  SUBJECT TO THE
PROVISIONS OF SECTION 7 OF THIS AGREEMENT, EXECUTIVE SHALL BE EMPLOYED BY THE
COMPANY, AND ANY OF ITS SUBSIDIARIES THAT THE BOARD OF DIRECTORS OF THE COMPANY
(THE “BOARD”) SHALL DESIGNATE (COLLECTIVELY, THE “EMPLOYER”) FOR A PERIOD
COMMENCING ON THE EFFECTIVE DATE AND ENDING ON THE FIRST ANNIVERSARY THEREOF
(THE “INITIAL TERM”), ON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH IN
THIS AGREEMENT.  FOLLOWING THE INITIAL TERM, THE AGREEMENT SHALL AUTOMATICALLY
BE RENEWED FOR ADDITIONAL TERMS OF ONE YEAR ON EACH ANNIVERSARY OF THE LAST DAY
OF THE INITIAL TERM (THE INITIAL TERM AND ANY ANNUAL EXTENSIONS OF THE TERM OF
THIS AGREEMENT, TOGETHER, THE “EMPLOYMENT TERM”), SUBJECT TO SECTION 7 OF THIS
AGREEMENT, UNLESS THE COMPANY GIVES THE EXECUTIVE WRITTEN NOTICE OF NON-RENEWAL
AT LEAST SIXTY (60) DAYS PRIOR TO SUCH ANNIVERSARY.  ANY SUCH WRITTEN NOTICE OF
NON-RENEWAL SHALL BE DEEMED TO CONSTITUTE A TERMINATION BY THE EMPLOYER WITHOUT
CAUSE UNDER SECTION 7(C) OF THIS AGREEMENT.


 


2.                                       POSITION.


 


A.                                       DURING THE EMPLOYMENT TERM, EXECUTIVE
SHALL SERVE AS THE EXECUTIVE VICE PRESIDENT AND CHIEF OPERATING OFFICER OF THE
COMPANY AND ITS SUBSIDIARIES.  IN SUCH POSITION, EXECUTIVE SHALL HAVE SUCH
DUTIES AND AUTHORITY AS DETERMINED BY THE BOARD AND COMMENSURATE WITH THE
POSITION OF CHIEF OPERATING OFFICER OF A COMPANY OF SIMILAR SIZE AND NATURE.


 


B.                                      DURING THE EMPLOYMENT TERM, EXECUTIVE
WILL DEVOTE EXECUTIVE’S FULL BUSINESS TIME AND BEST EFFORTS TO THE PERFORMANCE
OF EXECUTIVE’S DUTIES HEREUNDER AND WILL NOT ENGAGE IN ANY OTHER BUSINESS,
PROFESSION OR OCCUPATION FOR COMPENSATION OR OTHERWISE WHICH WOULD CONFLICT OR
INTERFERE WITH THE RENDITION OF SUCH SERVICES EITHER DIRECTLY OR INDIRECTLY,

 

--------------------------------------------------------------------------------


 


WITHOUT THE PRIOR WRITTEN CONSENT OF THE BOARD; PROVIDED THAT NOTHING HEREIN
SHALL PRECLUDE EXECUTIVE, SUBJECT TO THE PRIOR APPROVAL OF THE BOARD, FROM
ACCEPTING APPOINTMENT TO SERVE ON ANY BOARD OF DIRECTORS OR TRUSTEES OF ANY
BUSINESS CORPORATION OR ANY CHARITABLE ORGANIZATION; PROVIDED IN EACH CASE IN
THE AGGREGATE, THAT SUCH ACTIVITIES DO NOT CONFLICT OR INTERFERE WITH THE
PERFORMANCE OF EXECUTIVE’S DUTIES HEREUNDER OR CONFLICT WITH SECTION 9.


 


3.                                       BASE SALARY.  DURING THE EMPLOYMENT
TERM, THE COMPANY SHALL PAY EXECUTIVE A BASE SALARY AT THE ANNUAL RATE OF
$448,000, PAYABLE IN SUBSTANTIALLY EQUAL PERIODIC PAYMENTS IN ACCORDANCE WITH
THE COMPANY’S PRACTICES FOR OTHER EXECUTIVE EMPLOYEES, AS SUCH PRACTICES MAY BE
DETERMINED FROM TIME TO TIME.  EXECUTIVE SHALL BE ENTITLED TO SUCH INCREASES IN
EXECUTIVE’S BASE SALARY, IF ANY, AS MAY BE DETERMINED FROM TIME TO TIME IN THE
SOLE DISCRETION OF THE BOARD.  EXECUTIVE’S ANNUAL BASE SALARY, AS IN EFFECT FROM
TIME TO TIME, IS HEREINAFTER REFERRED TO AS THE “BASE SALARY.”


 


4.                                       ANNUAL BONUS.  DURING THE EMPLOYMENT
TERM, EXECUTIVE SHALL BE ELIGIBLE TO EARN AN ANNUAL BONUS AWARD (AN “ANNUAL
BONUS”), WITH A TARGET BONUS AMOUNT EQUAL TO 100% OF EXECUTIVE’S BASE SALARY
(THE “TARGET BONUS”) UPON THE COMPANY’S ACHIEVEMENT OF PERFORMANCE TARGETS,
PURSUANT TO THE TERMS OF AN INCENTIVE COMPENSATION PLAN, ESTABLISHED BY THE
BOARD (THE “INCENTIVE PLAN”), AFTER CONSULTATION WITH EXECUTIVE ABOUT SUCH
TARGETS, WHICH, FOR 2004, SHALL BE BASED UPON THE EXISTING PERFORMANCE TARGETS
ESTABLISHED BY THE COMPANY IN CONNECTION WITH ITS EXISTING PLAN, AS EQUITABLY
ADJUSTED TO EXCLUDE EXTRAORDINARY EXPENSES ASSOCIATED WITH THE COMPANY’S
TRANSACTIONS WITH CONSTELLATION.  ALL ANNUAL BONUS AMOUNTS SHALL OTHERWISE BE
PAID IN ACCORDANCE WITH THE COMPANY’S ANNUAL INCENTIVE PLAN OR POLICY.  FOR
PURPOSES OF 2004, EXECUTIVE’S ANNUAL BONUS SHALL BE DETERMINED AND PAID WITHOUT
PRO-RATION AT SUCH TIME AS BONUSES IN RESPECT OF 2004, IF ANY, ARE DETERMINED
AND PAID.


 


5.                                       EMPLOYEE BENEFITS; BUSINESS EXPENSES.


 


A.                                       EMPLOYEE BENEFITS.  DURING THE
EMPLOYMENT TERM, EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN THE COMPANY’S
EMPLOYEE BENEFIT AND RETIREMENT PLANS (THE “COMPANY PLANS”) AS IN EFFECT FROM
TIME TO TIME AS DETERMINED BY THE BOARD, WHICH PROVIDE CERTAIN BENEFITS
(COLLECTIVELY THE “EMPLOYEE BENEFITS”) TO EXECUTIVE ON A BASIS COMMENSURATE WITH
EXECUTIVE’S POSITION WITH THE COMPANY.


 


B.                                      D&O INSURANCE.  DURING ANY TIME PERIOD
IN WHICH THE COMPANY MAINTAINS DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE, THE
COMPANY SHALL ALSO OBTAIN FOR “TAIL” INSURANCE COVERAGE PROVIDING, FOR A PERIOD
OF NOT LESS THAN SIX (6) YEARS FOLLOWING THE DATE OF EXECUTIVE’S TERMINATION OF
EMPLOYMENT HEREUNDER, DIRECTORS’ AND OFFICERS LIABILITY COVERAGE WITH RESPECT TO
CLAIMS ARISING FROM FACTS OR EVENTS THAT OCCURRED PRIOR TO SUCH DATE.


 


C.                                       BUSINESS EXPENSES.  DURING THE
EMPLOYMENT TERM, REASONABLE BUSINESS EXPENSES INCURRED BY EXECUTIVE IN THE
PERFORMANCE OF EXECUTIVE’S DUTIES HEREUNDER SHALL BE REIMBURSED BY THE COMPANY
IN ACCORDANCE WITH THE COMPANY’S POLICIES.


 


6.                                       EQUITY PARTICIPATION.  EXECUTIVE’S
EQUITY PARTICIPATION IN THE COMPANY HAS BEEN DOCUMENTED PURSUANT TO THE 2004
STOCK OPTION PLAN FOR KEY EMPLOYEES OF THE COMPANY AND ITS SUBSIDIARIES AND IN A
MANAGEMENT STOCKHOLDERS’ AGREEMENT, STOCK OPTION AGREEMENT, ROLLOVER AGREEMENT,
SUBSCRIPTION AGREEMENT AND SALE PARTICIPATION AGREEMENT,

 

2

--------------------------------------------------------------------------------


 


EACH AS EXECUTED BY THE EXECUTIVE, THE COMPANY, AND ITS SHAREHOLDERS, AS
APPLICABLE (SUCH DOCUMENTS, COLLECTIVELY, THE “EQUITY DOCUMENTS”).  THE COMPANY
AND EXECUTIVE EACH ACKNOWLEDGES THAT THE TERMS AND CONDITIONS OF THE
AFOREMENTIONED DOCUMENTS GOVERN EXECUTIVE’S ACQUISITION, HOLDING, SALE OR OTHER
DISPOSITION OF EXECUTIVE’S EQUITY IN THE COMPANY, AND EXECUTIVE’S AND THE
COMPANY’S RIGHTS WITH RESPECT THERETO.


 


7.                                       TERMINATION.  EXECUTIVE’S EMPLOYMENT
HEREUNDER MAY BE TERMINATED BY EITHER PARTY AT ANY TIME AND FOR ANY REASON;
PROVIDED THAT EXECUTIVE WILL BE REQUIRED TO GIVE THE EMPLOYER AT LEAST 60 DAYS
ADVANCE WRITTEN NOTICE OF ANY RESIGNATION OF EXECUTIVE’S EMPLOYMENT.  IN THE
EVENT THAT THE COMPANY TERMINATES EXECUTIVE’S EMPLOYMENT IN ACCORDANCE WITH THE
FOREGOING SENTENCE THE COMPANY MAY, IN ITS SOLE DISCRETION, PROHIBIT EXECUTIVE
FROM ENTERING THE PREMISES OF THE COMPANY FOR ALL OR ANY PORTION OF THE PERIOD
AFTER GIVING HIM NOTICE OF SUCH TERMINATION.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT, THE PROVISIONS OF THIS SECTION 7 SHALL EXCLUSIVELY
GOVERN EXECUTIVE’S RIGHTS UPON TERMINATION OF EMPLOYMENT WITH THE EMPLOYER;
PROVIDED, HOWEVER, THAT NOTHING CONTAINED IN THIS SECTION 7 SHALL DIMINISH
EXECUTIVE’S RIGHTS WITH RESPECT TO THE EQUITY DOCUMENTS, WHICH SHALL CONTINUE TO
GOVERN EXECUTIVE’S EQUITY HOLDINGS FOLLOWING ANY TERMINATION IN ACCORDANCE
THEREWITH.


 


A.                                       BY THE EMPLOYER FOR CAUSE OR BY
EXECUTIVE RESIGNATION WITHOUT GOOD REASON.


 


(I)  THE EMPLOYMENT TERM AND EXECUTIVE’S EMPLOYMENT HEREUNDER MAY BE TERMINATED
BY THE EMPLOYER FOR CAUSE (AS DEFINED BELOW) AND SHALL TERMINATE AUTOMATICALLY
UPON EXECUTIVE’S RESIGNATION WITHOUT GOOD REASON; PROVIDED THAT EXECUTIVE WILL
BE REQUIRED TO GIVE THE EMPLOYER AT LEAST 60 DAYS ADVANCE WRITTEN NOTICE OF SUCH
RESIGNATION.


 


(II)  FOR PURPOSES OF THIS AGREEMENT, “CAUSE” SHALL MEAN (A) WILLFUL AND
CONTINUED FAILURE TO PERFORM HIS MATERIAL DUTIES WITH RESPECT TO THE EMPLOYER OR
ITS SUBSIDIARIES WHICH CONTINUES BEYOND 10 DAYS AFTER A WRITTEN DEMAND FOR
SUBSTANTIAL PERFORMANCE IS DELIVERED TO THE EXECUTIVE BY THE EMPLOYER (THE “CURE
PERIOD”); (B) THE WILLFUL OR INTENTIONAL ENGAGING BY THE EXECUTIVE IN CONDUCT
THAT CAUSES MATERIAL AND DEMONSTRABLE INJURY, MONETARILY OR OTHERWISE, TO THE
COMPANY OR THE EQUITY SPONSOR GROUP; (C) CONVICTION OF, OR A PLEA OF NOLO
CONTENDERE TO, A CRIME CONSTITUTING (X) A FELONY UNDER THE LAWS OF THE UNITED
STATES OR ANY STATE THEREOF OR (Y) A MISDEMEANOR INVOLVING MORAL TURPITUDE; OR
(D) A MATERIAL BREACH OF THIS AGREEMENT, EXECUTIVE’S MANAGEMENT STOCKHOLDERS’ OR
OTHER AGREEMENTS, IF ANY, INCLUDING, WITHOUT LIMITATION, ENGAGING IN ANY ACTION
IN BREACH OF THE RESTRICTIVE COVENANTS SET FORTH HEREIN OR THEREIN, WHICH
CONTINUES BEYOND THE CURE PERIOD (TO THE EXTENT THAT, IN THE BOARD’S REASONABLE
JUDGMENT, SUCH BREACH CAN BE CURED); PROVIDED THAT IN CONNECTION WITH ANY
TERMINATION FOR CAUSE, THE EXECUTIVE SHALL BE GIVEN A STATEMENT OF THE SPECIFIC
REASONS CONSTITUTING THE GROUNDS FOR TERMINATION FOR CAUSE AND SHALL HAVE THE
RIGHT TO APPEAR BEFORE THE BOARD (WITH COUNSEL) TO RESPOND TO ALLEGATIONS OF ANY
ACTIONS ALLEGEDLY CONSTITUTING “CAUSE” PRIOR TO ANY TERMINATION BY THE BOARD FOR
CAUSE BECOMING EFFECTIVE.


 


(III)  IF EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE EMPLOYER FOR CAUSE, OR IF
EXECUTIVE RESIGNS WITHOUT GOOD REASON, EXECUTIVE SHALL BE ENTITLED TO RECEIVE:


 

(A)                              THE BASE SALARY THROUGH THE DATE OF
TERMINATION;

 

3

--------------------------------------------------------------------------------


 

(B)                                ANY ANNUAL BONUS EARNED BUT UNPAID AS OF THE
DATE OF TERMINATION FOR ANY PREVIOUSLY COMPLETED FISCAL YEAR;

 

(C)                                ALL ACCRUED BUT UNUSED VACATION THROUGH THE
DATE OF TERMINATION;

 

(D)                               REIMBURSEMENT FOR ANY UNREIMBURSED BUSINESS
EXPENSES PROPERLY INCURRED BY EXECUTIVE IN ACCORDANCE WITH COMPANY POLICY PRIOR
TO THE DATE OF EXECUTIVE’S TERMINATION; AND

 

(E)                                 SUCH EMPLOYEE BENEFITS, IF ANY, AS TO WHICH
EXECUTIVE MAY BE ENTITLED UNDER THE APPLICABLE COMPANY PLANS UPON TERMINATION OF
EMPLOYMENT HEREUNDER, (THE PAYMENTS AND BENEFITS DESCRIBED CLAUSES (A) THROUGH
(E) HEREOF BEING REFERRED TO, COLLECTIVELY, AS THE “ACCRUED RIGHTS”).

 

Following such termination of Executive’s employment by the Employer for Cause
or resignation by Executive, except as set forth in this Section 7(a)(iii),
Executive shall have no further rights to any compensation or any other benefits
under this Agreement.

 


B.                                      DISABILITY OR DEATH.


 


(I)  EXECUTIVE’S EMPLOYMENT HEREUNDER SHALL TERMINATE UPON EXECUTIVE’S DEATH AND
MAY BE TERMINATED BY THE EMPLOYER IF EXECUTIVE BECOMES PHYSICALLY OR MENTALLY
INCAPACITATED AND IS THEREFORE UNABLE FOR A PERIOD OF SIX (6) CONSECUTIVE MONTHS
OR FOR AN AGGREGATE OF NINE (9) MONTHS IN ANY EIGHTEEN (18) CONSECUTIVE MONTH
PERIOD TO PERFORM EXECUTIVE’S DUTIES (SUCH INCAPACITY IS HEREINAFTER REFERRED TO
AS “DISABILITY”).  ANY QUESTION AS TO THE EXISTENCE OF THE DISABILITY OF
EXECUTIVE AS TO WHICH EXECUTIVE AND THE EMPLOYER CANNOT AGREE SHALL BE
DETERMINED IN WRITING BY A QUALIFIED INDEPENDENT PHYSICIAN MUTUALLY ACCEPTABLE
TO EXECUTIVE AND THE EMPLOYER.  IF EXECUTIVE AND THE EMPLOYER CANNOT AGREE AS TO
A QUALIFIED INDEPENDENT PHYSICIAN, EACH SHALL APPOINT SUCH A PHYSICIAN AND THOSE
TWO PHYSICIANS SHALL SELECT A THIRD WHO SHALL MAKE SUCH DETERMINATION IN
WRITING.  THE DETERMINATION OF DISABILITY MADE IN WRITING TO THE EMPLOYER AND
EXECUTIVE SHALL BE FINAL AND CONCLUSIVE FOR ALL PURPOSES OF THE AGREEMENT.


 


(II)  UPON TERMINATION OF EXECUTIVE’S EMPLOYMENT HEREUNDER FOR EITHER DISABILITY
OR DEATH, EXECUTIVE OR EXECUTIVE’S ESTATE (AS THE CASE MAY BE), WITHIN FIFTEEN
(15) DAYS THEREAFTER SHALL BE ENTITLED TO RECEIVE:


 

(A)                              THE ACCRUED RIGHTS; AND

 

(B)                                A PRO RATA PORTION OF THE ANNUAL BONUS, IF
ANY, THAT EXECUTIVE WOULD HAVE BEEN ENTITLED TO RECEIVE PURSUANT TO THE
INCENTIVE PLAN IN SUCH YEAR.

 

Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 7(b)(ii), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.

 

4

--------------------------------------------------------------------------------


 


C.                                       BY THE EMPLOYER WITHOUT CAUSE OR BY
EXECUTIVE RESIGNATION FOR GOOD REASON.


 


(I)  EXECUTIVE’S EMPLOYMENT HEREUNDER MAY BE TERMINATED (A) BY THE EMPLOYER
WITHOUT CAUSE (WHICH SHALL NOT INCLUDE EXECUTIVE’S TERMINATION OF EMPLOYMENT DUE
TO HIS DISABILITY) OR (B) BY EXECUTIVE FOR GOOD REASON (AS DEFINED BELOW).


 


(II)  FOR PURPOSES OF THIS AGREEMENT, “GOOD REASON” SHALL MEAN (I) A REDUCTION
IN THE EXECUTIVE’S BASE SALARY OR ANNUAL INCENTIVE COMPENSATION (OTHER THAN A
GENERAL REDUCTION IN BASE SALARY THAT AFFECTS ALL MEMBERS OF SENIOR MANAGEMENT
IN SUBSTANTIALLY THE SAME PROPORTIONS, PROVIDED THAT THE EXECUTIVE’S BASE SALARY
IS NOT REDUCED BY MORE THAN 10%, AND PROVIDED FURTHER THAT IN NO EVENT SHALL THE
EXECUTIVE’S BASE SALARY BE LESS THAN $403,200); (II) A SUBSTANTIAL REDUCTION IN
THE EXECUTIVE’S DUTIES AND RESPONSIBILITIES, REMOVAL OF EXECUTIVE’S TITLE OR
POSITION AS EXECUTIVE VICE PRESIDENT OR CHIEF OPERATING OFFICER (UNLESS
PROMOTED) OR EXECUTIVE REPORTS TO ANYONE OTHER THAN THE CHIEF EXECUTIVE OFFICER
OR THE BOARD; OR (III) A TRANSFER OF THE EXECUTIVE’S PRIMARY WORKPLACE BY MORE
THAN FIFTY MILES FROM HIS WORKPLACE AS OF THE EFFECTIVE DATE, PROVIDED, THAT
“GOOD REASON” SHALL CEASE TO EXIST FOR AN EVENT ON THE 60TH DAY FOLLOWING THE
LATER OF ITS OCCURRENCE OR EXECUTIVE’S KNOWLEDGE THEREOF, UNLESS EXECUTIVE HAS
GIVEN THE EMPLOYER WRITTEN NOTICE THEREOF PRIOR TO SUCH DATE.


 


(III)  IF EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE EMPLOYER WITHOUT CAUSE
(OTHER THAN BY REASON OF DEATH OR DISABILITY) OR BY EXECUTIVE FOR GOOD REASON,
SUBJECT TO EXECUTIVE’S EXECUTION OF A RELEASE OF ALL CLAIMS AGAINST THE
EMPLOYER, EXECUTIVE SHALL BE ENTITLED TO RECEIVE:


 

(A)                              THE ACCRUED RIGHTS;

 

(B)                                SUBJECT TO EXECUTIVE’S CONTINUED COMPLIANCE
WITH THE PROVISIONS OF SECTIONS 8 AND 9, PAYMENT IN SUBSTANTIALLY EQUAL
INSTALLMENTS OF AN AMOUNT EQUAL TO TWO TIMES THE SUM OF (X) EXECUTIVE’S THEN
BASE SALARY AND (Y) THE GREATER OF EXECUTIVE’S THEN TARGET BONUS OR THE MOST
RECENT ACTUAL BONUS PAID, PAYABLE OVER THE EIGHTEEN (18) MONTH PERIOD FOLLOWING
THE DATE OF SUCH TERMINATION; PROVIDED, HOWEVER, THAT THE AGGREGATE AMOUNT
DESCRIBED IN THIS SUBSECTION (B) SHALL BE REDUCED BY THE PRESENT VALUE OF ANY
OTHER CASH SEVERANCE OR OTHER SIMILAR CASH TERMINATION BENEFITS PAYABLE TO
EXECUTIVE UNDER ANY OTHER PLANS, PROGRAMS OR ARRANGEMENTS OF THE COMPANY OR ITS
AFFILIATES AND ANY AMOUNTS OWED BY EXECUTIVE TO THE COMPANY AND ANY AMOUNTS FOR
ANY LOANS, OR FUNDS ADVANCED, TO, EXECUTIVE; AND

 

(C)                                continuation of health and insurance benefits
(pursuant to the same benefit plans as in effect for active employees of the
Company) until the earlier to occur of the end of the twenty-four (24) month
period following the date of such termination (the “Severance Period”) and the
date on which Executive becomes eligible to receive comparable health and
insurance benefits from any subsequent employer.

 

Following Executive’s termination of employment by the Employer without Cause
(other than by reason of Executive’s death or Disability) or Executive for Good
Reason, except as set forth in this Section 7(c)(iii), Executive shall have no
further rights to any compensation or any other benefits under this Agreement.

 

5

--------------------------------------------------------------------------------


 


D.                                      NOTICE OF TERMINATION.  ANY PURPORTED
TERMINATION OF EMPLOYMENT BY THE EMPLOYER OR BY EXECUTIVE (OTHER THAN DUE TO
EXECUTIVE’S DEATH) SHALL BE COMMUNICATED BY WRITTEN NOTICE OF TERMINATION TO THE
OTHER PARTY HERETO IN ACCORDANCE WITH SECTION 12(H) HEREOF.  FOR PURPOSES OF
THIS AGREEMENT, A “NOTICE OF TERMINATION” SHALL MEAN A NOTICE WHICH SHALL
INDICATE THE SPECIFIC TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON AND
SHALL SET FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED TO
PROVIDE A BASIS FOR TERMINATION OF EMPLOYMENT UNDER THE PROVISION SO INDICATED.


 


E.                                       EXECUTION OF RELEASE OF ALL CLAIMS. 
UPON TERMINATION OF EXECUTIVE’S EMPLOYMENT FOR ANY REASON, EXECUTIVE AGREES TO
EXECUTE A RELEASE OF ALL CLAIMS AGAINST THE COMPANY, ITS SUBSIDIARIES,
AFFILIATES, SHAREHOLDERS, DIRECTORS, OFFICERS, EMPLOYEES, AND AGENTS,
SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT 1.  NOTWITHSTANDING
ANYTHING SET FORTH IN THIS AGREEMENT TO THE CONTRARY, UPON TERMINATION OF
EXECUTIVE’S EMPLOYMENT FOR ANY REASON, EXECUTIVE SHALL NOT RECEIVE ANY PAYMENTS
OR BENEFITS TO WHICH HE MAY BE ENTITLED HEREUNDER (OTHER THAN THOSE WHICH BY LAW
CANNOT BE SUBJECT TO THE EXECUTION OF A RELEASE) (A) IF EXECUTIVE REVOKES SUCH
RELEASE OR (B) UNTIL EIGHT (8) DAYS AFTER THE DATE EXECUTIVE SIGNS SUCH RELEASE
(OR UNTIL SUCH OTHER DATE AS APPLICABLE LAW MAY PROVIDE THAT EXECUTIVE CANNOT
REVOKE SUCH RELEASE).


 


8.                                       NON-COMPETITION.


 


A.                                       EXECUTIVE ACKNOWLEDGES AND RECOGNIZES
THE HIGHLY COMPETITIVE NATURE OF THE BUSINESSES OF THE EMPLOYER AND ITS
AFFILIATES AND ACCORDINGLY AGREES AS FOLLOWS:


 


(I)  DURING THE EMPLOYMENT TERM AND, FOR A PERIOD OF EIGHTEEN (18) MONTHS
FOLLOWING THE DATE EXECUTIVE CEASES TO BE EMPLOYED BY THE EMPLOYER (THE
“RESTRICTED PERIOD”), EXECUTIVE WILL NOT, WHETHER ON EXECUTIVE’S OWN BEHALF OR
ON BEHALF OF OR IN CONJUNCTION WITH ANY PERSON, FIRM, PARTNERSHIP, JOINT
VENTURE, ASSOCIATION, CORPORATION OR OTHER BUSINESS ORGANIZATION, ENTITY OR
ENTERPRISE WHATSOEVER (“PERSON”), DIRECTLY OR INDIRECTLY SOLICIT OR ASSIST IN
SOLICITING IN COMPETITION WITH THE EMPLOYER, THE BUSINESS OF ANY CUSTOMER OR
PROSPECTIVE CUSTOMER:


 

(A)                              WITH WHOM EXECUTIVE HAD PERSONAL CONTACT OR
DEALINGS ON BEHALF OF THE EMPLOYER DURING THE ONE-YEAR PERIOD PRECEDING
EXECUTIVE’S TERMINATION OF EMPLOYMENT;

 

(B)                                WITH WHOM EMPLOYEES REPORTING TO EXECUTIVE
HAVE HAD PERSONAL CONTACT OR DEALINGS ON BEHALF OF THE EMPLOYER DURING THE ONE
YEAR IMMEDIATELY PRECEDING EXECUTIVE’S TERMINATION OF EMPLOYMENT; OR

 

(C)                                FOR WHOM EXECUTIVE HAD DIRECT OR INDIRECT
RESPONSIBILITY DURING THE ONE YEAR IMMEDIATELY PRECEDING EXECUTIVE’S TERMINATION
OF EMPLOYMENT.

 


(II)  DURING THE RESTRICTED PERIOD, EXECUTIVE WILL NOT DIRECTLY OR INDIRECTLY:


 

(A)                              ENGAGE IN ANY BUSINESS THAT DIRECTLY OR
INDIRECTLY COMPETES WITH THE BUSINESS OF THE COMPANY IN, 1) THE SALE OR LEASE
OF, OR THE PROVISION OF SATELLITE SERVICES VIA TRANSPONDER CAPACITY ON
SATELLITES OPERATING IN GEOSTATIONARY EARTH ORBIT; OR 2) THE PROVISION OF
TELEMETRY, TRACKING AND CONTROL SERVICES FOR SUCH SATELLITES AND FOR OTHER
SATELLITES OPERATING IN GEOSTATIONARY EARTH ORBIT (A “COMPETITIVE BUSINESS”);

 

6

--------------------------------------------------------------------------------


 

(B)                                ENTER THE EMPLOY OF, OR RENDER ANY SERVICES
TO, ANY PERSON (OR ANY DIVISION OR CONTROLLED OR CONTROLLING AFFILIATE OF ANY
PERSON) WHO OR WHICH ENGAGES IN A COMPETITIVE BUSINESS, PROVIDED THAT THE
FOREGOING SHALL NOT PREVENT YOU FROM BEING EMPLOYED BY SUCH A COMPETING ENTITY
AT A NON-COMPETING PORTION OF THE ENTITY OR THE RELATED ENTITIES (AND OWNING
STOCK IN THE COMPETING ENTITY AS A RESULT OF A COMPENSATION PLAN), OR BEING
EMPLOYED BY ANY INVESTMENT, COMMERCIAL OR MERCHANT BANKING ORGANIZATION;

 

(C)                                ACQUIRE A FINANCIAL INTEREST IN, OR OTHERWISE
BECOME ACTIVELY INVOLVED WITH, ANY COMPETITIVE BUSINESS, DIRECTLY OR INDIRECTLY,
AS AN INDIVIDUAL, PARTNER, SHAREHOLDER, OFFICER, DIRECTOR, PRINCIPAL, AGENT,
TRUSTEE OR CONSULTANT; OR

 

(D)                               INTERFERE WITH, OR ATTEMPT TO INTERFERE WITH,
BUSINESS RELATIONSHIPS (WHETHER FORMED BEFORE, ON OR AFTER THE DATE OF THIS
AGREEMENT) BETWEEN THE EMPLOYER OR ANY OF ITS AFFILIATES AND CUSTOMERS, CLIENTS,
SUPPLIERS, PARTNERS, MEMBERS OR INVESTORS OF THE EMPLOYER OR ITS AFFILIATES.

 


(III)  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, EXECUTIVE
MAY, DIRECTLY OR INDIRECTLY OWN, SOLELY AS AN INVESTMENT, SECURITIES OF ANY
PERSON ENGAGED IN THE BUSINESS OF THE EMPLOYER OR ITS AFFILIATES WHICH ARE
PUBLICLY TRADED ON A NATIONAL OR REGIONAL STOCK EXCHANGE OR ON THE
OVER-THE-COUNTER MARKET IF EXECUTIVE (X) IS NOT A CONTROLLING PERSON OF, OR A
MEMBER OF A GROUP WHICH CONTROLS, SUCH PERSON AND (Y) DOES NOT, DIRECTLY OR
INDIRECTLY, OWN 2% OR MORE OF ANY CLASS OF SECURITIES OF SUCH PERSON.


 


(IV)  DURING THE RESTRICTED PERIOD, EXECUTIVE WILL NOT, WHETHER ON EXECUTIVE’S
OWN BEHALF OR ON BEHALF OF OR IN CONJUNCTION WITH ANY PERSON, DIRECTLY OR
INDIRECTLY:


 

(A)                              SOLICIT OR ENCOURAGE ANY EMPLOYEE OF THE
EMPLOYER OR ITS AFFILIATES TO LEAVE THE EMPLOYMENT OF THE EMPLOYER OR ITS
AFFILIATES; OR

 

(B)                                HIRE ANY SUCH EMPLOYEE WHO WAS EMPLOYED BY
THE EMPLOYER OR ITS AFFILIATES AS OF THE DATE OF EXECUTIVE’S TERMINATION OF
EMPLOYMENT WITH THE EMPLOYER OR WHO LEFT THE EMPLOYMENT OF THE EMPLOYER OR ITS
AFFILIATES COINCIDENT WITH, OR WITHIN ONE YEAR PRIOR TO OR AFTER, THE
TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE EMPLOYER.

 


(V)  DURING THE RESTRICTED PERIOD, EXECUTIVE WILL NOT, DIRECTLY OR INDIRECTLY,
SOLICIT OR ENCOURAGE TO CEASE TO WORK WITH THE EMPLOYER OR ITS AFFILIATES ANY
CONSULTANT THEN UNDER CONTRACT WITH THE EMPLOYER OR ITS AFFILIATES.


 


B.                                      IT IS EXPRESSLY UNDERSTOOD AND AGREED
THAT ALTHOUGH EXECUTIVE AND THE EMPLOYER CONSIDER THE RESTRICTIONS CONTAINED IN
THIS SECTION 8 TO BE REASONABLE, IF A FINAL JUDICIAL DETERMINATION IS MADE BY A
COURT OF COMPETENT JURISDICTION THAT THE TIME OR TERRITORY OR ANY OTHER
RESTRICTION CONTAINED IN THIS AGREEMENT IS AN UNENFORCEABLE RESTRICTION AGAINST
EXECUTIVE, THE PROVISIONS OF THIS AGREEMENT SHALL NOT BE RENDERED VOID BUT SHALL
BE DEEMED AMENDED TO APPLY AS TO SUCH MAXIMUM TIME AND TERRITORY AND TO SUCH
MAXIMUM EXTENT AS SUCH COURT MAY JUDICIALLY DETERMINE OR INDICATE TO BE
ENFORCEABLE.  ALTERNATIVELY, IF ANY COURT OF COMPETENT JURISDICTION FINDS THAT
ANY RESTRICTION CONTAINED IN THIS AGREEMENT IS UNENFORCEABLE,

 

7

--------------------------------------------------------------------------------


 


AND SUCH RESTRICTION CANNOT BE AMENDED SO AS TO MAKE IT ENFORCEABLE, SUCH
FINDING SHALL NOT AFFECT THE ENFORCEABILITY OF ANY OF THE OTHER RESTRICTIONS
CONTAINED HEREIN.


 


9.                                       CONFIDENTIALITY.


 


A.                                       EXECUTIVE WILL NOT AT ANY TIME (WHETHER
DURING OR AFTER EXECUTIVE’S EMPLOYMENT WITH THE EMPLOYER) (X) RETAIN OR USE FOR
THE BENEFIT, PURPOSES OR ACCOUNT OF EXECUTIVE OR ANY OTHER PERSON; OR (Y)
DISCLOSE, DIVULGE, REVEAL, COMMUNICATE, SHARE, TRANSFER OR PROVIDE ACCESS TO ANY
PERSON OUTSIDE THE EMPLOYER (OTHER THAN ITS PROFESSIONAL ADVISERS WHO ARE BOUND
BY CONFIDENTIALITY OBLIGATIONS), ANY NON-PUBLIC, PROPRIETARY OR CONFIDENTIAL
INFORMATION —INCLUDING WITHOUT LIMITATION RATES, TRADE SECRETS, KNOW-HOW,
RESEARCH AND DEVELOPMENT, SOFTWARE, DATABASES, INVENTIONS, PROCESSES, FORMULAE,
TECHNOLOGY, DESIGNS AND OTHER INTELLECTUAL PROPERTY, INFORMATION CONCERNING
FINANCES, INVESTMENTS, PROFITS, PRICING, COSTS, PRODUCTS, SERVICES, VENDORS,
CUSTOMERS, CLIENTS, PARTNERS, INVESTORS, PERSONNEL, COMPENSATION, RECRUITING,
TRAINING, ADVERTISING, SALES, MARKETING, PROMOTIONS, GOVERNMENT AND REGULATORY
ACTIVITIES AND APPROVALS — CONCERNING THE PAST, CURRENT OR FUTURE BUSINESS,
ACTIVITIES AND OPERATIONS OF THE EMPLOYER, ITS SUBSIDIARIES OR AFFILIATES AND/OR
ANY THIRD PARTY THAT HAS DISCLOSED OR PROVIDED ANY OF SAME TO THE EMPLOYER ON A
CONFIDENTIAL BASIS (“CONFIDENTIAL INFORMATION”) WITHOUT THE PRIOR WRITTEN
AUTHORIZATION OF THE BOARD.


 


B.                                      “CONFIDENTIAL INFORMATION” SHALL NOT
INCLUDE ANY INFORMATION THAT IS (A) GENERALLY KNOWN TO THE INDUSTRY OR THE
PUBLIC OTHER THAN AS A RESULT OF EXECUTIVE’S BREACH OF THIS COVENANT OR ANY
BREACH OF OTHER CONFIDENTIALITY OBLIGATIONS BY THIRD PARTIES; (B) MADE
LEGITIMATELY AVAILABLE TO EXECUTIVE BY A THIRD PARTY WITHOUT BREACH OF ANY
CONFIDENTIALITY OBLIGATION; OR (C) REQUIRED BY LAW TO BE DISCLOSED; PROVIDED
THAT EXECUTIVE SHALL GIVE PROMPT WRITTEN NOTICE TO THE EMPLOYER OF SUCH
REQUIREMENT, DISCLOSE NO MORE INFORMATION THAN IS SO REQUIRED, AND COOPERATE
WITH ANY ATTEMPTS BY THE EMPLOYER TO OBTAIN A PROTECTIVE ORDER OR SIMILAR
TREATMENT.


 


C.                                       EXCEPT AS REQUIRED BY LAW, EXECUTIVE
WILL NOT DISCLOSE TO ANYONE, OTHER THAN EXECUTIVE’S IMMEDIATE FAMILY AND LEGAL
OR FINANCIAL ADVISORS, THE EXISTENCE OR CONTENTS OF THIS AGREEMENT; PROVIDED
THAT EXECUTIVE MAY DISCLOSE TO ANY PROSPECTIVE FUTURE EMPLOYER THE PROVISIONS OF
SECTIONS 8 AND 9 OF THIS AGREEMENT PROVIDED THEY AGREE TO MAINTAIN THE
CONFIDENTIALITY OF SUCH TERMS.


 


D.                                      UPON TERMINATION OF EXECUTIVE’S
EMPLOYMENT WITH THE EMPLOYER FOR ANY REASON, EXECUTIVE SHALL (X) CEASE AND NOT
THEREAFTER COMMENCE USE OF ANY CONFIDENTIAL INFORMATION OR INTELLECTUAL PROPERTY
(INCLUDING WITHOUT LIMITATION, ANY PATENT, INVENTION, COPYRIGHT, TRADE SECRET,
TRADEMARK, TRADE NAME, LOGO, DOMAIN NAME OR OTHER SOURCE INDICATOR) OWNED BY THE
EMPLOYER, ITS SUBSIDIARIES OR AFFILIATES; (Y) IMMEDIATELY DESTROY, DELETE, OR
RETURN TO THE EMPLOYER, AT THE EMPLOYER’S OPTION, ALL ORIGINALS AND COPIES IN
ANY FORM OR MEDIUM (INCLUDING MEMORANDA, BOOKS, PAPERS, PLANS, COMPUTER FILES,
LETTERS AND OTHER DATA) IN EXECUTIVE’S POSSESSION OR CONTROL (INCLUDING ANY OF
THE FOREGOING STORED OR LOCATED IN EXECUTIVE’S OFFICE, HOME, LAPTOP OR OTHER
COMPUTER, WHETHER OR NOT EMPLOYER PROPERTY) THAT CONTAIN CONFIDENTIAL
INFORMATION OR OTHERWISE RELATE TO THE BUSINESS OF THE EMPLOYER, ITS AFFILIATES
AND SUBSIDIARIES, EXCEPT THAT EXECUTIVE MAY RETAIN ONLY THOSE PORTIONS OF ANY
PERSONAL NOTES, NOTEBOOKS AND DIARIES THAT DO NOT CONTAIN ANY CONFIDENTIAL
INFORMATION; AND (Z) NOTIFY AND FULLY

 

8

--------------------------------------------------------------------------------


 


COOPERATE WITH THE EMPLOYER REGARDING THE DELIVERY OR DESTRUCTION OF ANY OTHER
CONFIDENTIAL INFORMATION OF WHICH EXECUTIVE IS OR BECOMES AWARE.


 


E.                                       EXECUTIVE SHALL NOT IMPROPERLY USE FOR
THE BENEFIT OF, BRING TO ANY PREMISES OF, DIVULGE, DISCLOSE, COMMUNICATE,
REVEAL, TRANSFER OR PROVIDE ACCESS TO, OR SHARE WITH THE EMPLOYER ANY
CONFIDENTIAL, PROPRIETARY OR NON-PUBLIC INFORMATION OR INTELLECTUAL PROPERTY
RELATING TO A FORMER EMPLOYER OR OTHER THIRD PARTY WITHOUT THE PRIOR WRITTEN
PERMISSION OF SUCH THIRD PARTY.  EXECUTIVE HEREBY INDEMNIFIES, HOLDS HARMLESS
AND AGREES TO DEFEND THE EMPLOYER AND ITS OFFICERS, DIRECTORS, PARTNERS,
EMPLOYEES, AGENTS AND REPRESENTATIVES FROM ANY BREACH OF THE FOREGOING
COVENANT.  EXECUTIVE SHALL COMPLY WITH ALL RELEVANT WRITTEN POLICIES AND
GUIDELINES OF THE EMPLOYER, INCLUDING REGARDING THE PROTECTION OF CONFIDENTIAL
INFORMATION AND INTELLECTUAL PROPERTY AND POTENTIAL CONFLICTS OF INTEREST. 
EXECUTIVE ACKNOWLEDGES THAT THE EMPLOYER MAY AMEND ANY SUCH POLICIES AND
GUIDELINES FROM TIME TO TIME, AND THAT EXECUTIVE REMAINS AT ALL TIMES BOUND BY
THEIR MOST CURRENT VERSION.


 


F.                                         THE PROVISIONS OF THIS SECTION 9
SHALL SURVIVE THE TERMINATION OF EXECUTIVE’S EMPLOYMENT FOR ANY REASON.


 


10.                                 SPECIFIC PERFORMANCE.  EXECUTIVE
ACKNOWLEDGES AND AGREES THAT THE EMPLOYER’S REMEDIES AT LAW FOR A BREACH OR
THREATENED BREACH OF ANY OF THE PROVISIONS OF SECTION 8 OR SECTION 9 WOULD BE
INADEQUATE AND THE EMPLOYER WOULD SUFFER IRREPARABLE DAMAGES AS A RESULT OF SUCH
BREACH OR THREATENED BREACH.  IN RECOGNITION OF THIS FACT, EXECUTIVE AGREES
THAT, IN THE EVENT OF SUCH A BREACH OR THREATENED BREACH, IN ADDITION TO ANY
REMEDIES AT LAW, THE EMPLOYER, WITHOUT POSTING ANY BOND, SHALL BE ENTITLED TO
CEASE MAKING ANY PAYMENTS OR PROVIDING ANY BENEFIT OTHERWISE REQUIRED BY THIS
AGREEMENT AND OBTAIN EQUITABLE RELIEF IN THE FORM OF SPECIFIC PERFORMANCE,
TEMPORARY RESTRAINING ORDER, TEMPORARY OR PERMANENT INJUNCTION OR ANY OTHER
EQUITABLE REMEDY WHICH MAY THEN BE AVAILABLE.


 


11.                                 ARBITRATION.  EXCEPT AS PROVIDED IN SECTION
10, ANY OTHER DISPUTE ARISING OUT OF OR ASSERTING BREACH OF THIS AGREEMENT, OR
ANY STATUTORY OR COMMON LAW CLAIM BY EXECUTIVE RELATING TO HIS EMPLOYMENT UNDER
THIS AGREEMENT OR THE TERMINATION THEREOF (INCLUDING ANY TORT OR DISCRIMINATION
CLAIM), SHALL BE EXCLUSIVELY RESOLVED BY BINDING STATUTORY ARBITRATION IN
ACCORDANCE WITH THE EMPLOYMENT DISPUTE RESOLUTION RULES OF THE AMERICAN
ARBITRATION ASSOCIATION.  SUCH ARBITRATION PROCESS SHALL TAKE PLACE IN NEW YORK,
NEW YORK.  A COURT OF COMPETENT JURISDICTION MAY ENTER JUDGMENT UPON THE
ARBITRATOR’S AWARD.  ALL COSTS AND EXPENSES OF ARBITRATION (INCLUDING FEES AND
DISBURSEMENTS OF COUNSEL) WITH RESPECT TO ISSUES ARISING UNDER THIS AGREEMENT
(BUT NOT WITH RESPECT TO ANY ISSUES RELATING TO ANY OF THE EQUITY DOCUMENTS)
SHALL BE BORNE BY THE COMPANY, REGARDLESS OF THE OUTCOME, UNLESS THE ARBITRATOR
FINALLY DETERMINES THAT, IN ANY SUCH ACTION, EXECUTIVE DID NOT ACT IN GOOD FAITH
IN INITIATING OR PURSUING SUCH ACTION.  WITH RESPECT TO ANY ARBITRATION ARISING
OUT OF OR IN CONNECTION WITH THE EQUITY DOCUMENTS, ALL COSTS AND EXPENSES OF
SUCH ARBITRATION SHALL BE BORNE BY THE RESPECTIVE PARTY INCURRING SUCH COSTS AND
EXPENSES.


 


12.                                 MISCELLANEOUS.


 


A.                                       LEGAL FEES.  TO THE EXTENT NOT
OTHERWISE PAID IN CONNECTION WITH THE NEGOTIATION OF ANY AGREEMENT AND THE
EQUITY DOCUMENTS FOR ANY OTHER SENIOR EXECUTIVE OF THE COMPANY, THE COMPANY
SHALL REIMBURSE THE REASONABLE LEGAL FEES AND EXPENSES OF WILLKIE FARR

 

9

--------------------------------------------------------------------------------


 


& GALLAGHER LLP THAT EXECUTIVE INCURS THAT RELATE SOLELY TO THE NEGOTIATION OF
THIS AGREEMENT AND THE EQUITY DOCUMENTS PRIOR TO THE EXECUTION THEREOF.  THE
COMPANY SHALL NOT REIMBURSE EXECUTIVE FOR ANY OTHER LEGAL FEES AND EXPENSES,
EXCEPT AS OTHERWISE PROVIDED FOR IN SECTION 11 OF THIS AGREEMENT.


 


B.                                      GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CONNECTICUT, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF.


 


C.                                       ENTIRE AGREEMENT/AMENDMENTS.  THIS
AGREEMENT CONTAINS THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE
EMPLOYMENT OF EXECUTIVE BY THE EMPLOYER.  THERE ARE NO RESTRICTIONS, AGREEMENTS,
PROMISES, WARRANTIES, COVENANTS OR UNDERTAKINGS BETWEEN THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREIN OTHER THAN THOSE EXPRESSLY SET FORTH HEREIN.  THIS
AGREEMENT MAY NOT BE ALTERED, MODIFIED, OR AMENDED EXCEPT BY WRITTEN INSTRUMENT
SIGNED BY THE PARTIES HERETO.


 


D.                                      NO WAIVER.  THE FAILURE OF A PARTY TO
INSIST UPON STRICT ADHERENCE TO ANY TERM OF THIS AGREEMENT ON ANY OCCASION SHALL
NOT BE CONSIDERED A WAIVER OF SUCH PARTY’S RIGHTS OR DEPRIVE SUCH PARTY OF THE
RIGHT THEREAFTER TO INSIST UPON STRICT ADHERENCE TO THAT TERM OR ANY OTHER TERM
OF THIS AGREEMENT.


 


E.                                       SEVERABILITY.  IN THE EVENT THAT ANY
ONE OR MORE OF THE PROVISIONS OF THIS AGREEMENT SHALL BE OR BECOME INVALID,
ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY, LEGALITY AND
ENFORCEABILITY OF THE REMAINING PROVISIONS OF THIS AGREEMENT SHALL NOT BE
AFFECTED THEREBY.


 


F.                                         ASSIGNMENT.  THIS AGREEMENT, AND ALL
OF EXECUTIVE’S RIGHTS AND DUTIES HEREUNDER, SHALL NOT BE ASSIGNABLE OR DELEGABLE
BY EXECUTIVE; PROVIDED, HOWEVER, THAT IF EXECUTIVE SHALL DIE, ALL AMOUNTS THEN
PAYABLE TO EXECUTIVE HEREUNDER SHALL BE PAID IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT TO EXECUTIVE’ S DEVISEE, LEGATEE OR OTHER DESIGNEE OR, IF THERE
BE NO SUCH DEVISEE, LEGATEE OR DESIGNEE, TO EXECUTIVE’S ESTATE.  ANY PURPORTED
ASSIGNMENT OR DELEGATION BY EXECUTIVE IN VIOLATION OF THE FOREGOING SHALL BE
NULL AND VOID AB INITIO AND OF NO FORCE AND EFFECT.  THIS AGREEMENT MAY BE
ASSIGNED BY THE EMPLOYER TO A PERSON OR ENTITY WHICH IS AN AFFILIATE, AND SHALL
BE ASSIGNED TO ANY SUCCESSOR IN INTEREST TO SUBSTANTIALLY ALL OF THE BUSINESS
OPERATIONS OF THE EMPLOYER.  UPON SUCH ASSIGNMENT, THE RIGHTS AND OBLIGATIONS OF
THE EMPLOYER HEREUNDER SHALL BECOME THE RIGHTS AND OBLIGATIONS OF SUCH AFFILIATE
OR SUCCESSOR PERSON OR ENTITY.


 


G.                                      SET OFF; MITIGATION.  THE EMPLOYER’S
OBLIGATION TO PAY EXECUTIVE THE AMOUNTS PROVIDED AND TO MAKE THE ARRANGEMENTS
PROVIDED HEREUNDER SHALL NOT BE SUBJECT TO SET-OFF, COUNTERCLAIM OR RECOUPMENT,
OTHER THAN AMOUNTS LOANED OR ADVANCED TO EXECUTIVE BY THE COMPANY OR ITS
AFFILIATES.  EXECUTIVE SHALL NOT BE REQUIRED TO MITIGATE THE AMOUNT OF ANY
PAYMENT PROVIDED FOR PURSUANT TO THIS AGREEMENT BY SEEKING OTHER EMPLOYMENT OR
OTHERWISE AND THE AMOUNT OF ANY PAYMENT PROVIDED FOR PURSUANT TO THIS AGREEMENT
SHALL NOT BE REDUCED BY ANY COMPENSATION EARNED AS A RESULT OF EXECUTIVE’S OTHER
EMPLOYMENT OR OTHERWISE.


 


H.                                      SUCCESSORS; BINDING AGREEMENT.  THIS
AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON THE COMPANY, ITS
SUBSIDIARIES, SUBSIDIARIES, AND THE EXECUTIVE AND ANY PERSONAL OR LEGAL
REPRESENTATIVES, EXECUTORS, ADMINISTRATORS, SUCCESSORS, ASSIGNS, HEIRS,

 

10

--------------------------------------------------------------------------------


 


DISTRIBUTEES, DEVISEES AND LEGATEES.  FURTHER, THE COMPANY WILL REQUIRE ANY
SUCCESSOR (WHETHER, DIRECT OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION, OR
OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE
COMPANY TO ASSUME EXPRESSLY AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME
MANNER AND TO THE SAME EXTENT THAT THE COMPANY WOULD BE REQUIRED TO PERFORM IT
IF NO SUCH SUCCESSION HAD TAKEN PLACE.  AS USED IN THIS AGREEMENT, “COMPANY”
SHALL MEAN THE COMPANY AND ANY SUCCESSOR TO ITS BUSINESS AND/OR ASSETS WHICH IS
REQUIRED BY THIS SECTION 12(G) TO ASSUME AND AGREE TO PERFORM THIS AGREEMENT OR
WHICH OTHERWISE ASSUMES AND AGREES TO PERFORM THIS AGREEMENT; PROVIDED, HOWEVER,
IN THE EVENT THAT ANY SUCCESSOR, AS DESCRIBED ABOVE, AGREES TO ASSUME THIS
AGREEMENT IN ACCORDANCE WITH THE PRECEDING SENTENCE, AS OF THE DATE SUCH
SUCCESSOR SO ASSUMES THIS AGREEMENT, THE COMPANY SHALL CEASE TO BE LIABLE FOR
ANY OF THE OBLIGATIONS CONTAINED IN THIS AGREEMENT.


 


I.                                          NOTICE.  FOR THE PURPOSE OF THIS
AGREEMENT, NOTICES AND ALL OTHER COMMUNICATIONS PROVIDED FOR IN THE AGREEMENT
SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED
BY HAND OR OVERNIGHT COURIER OR THREE DAYS AFTER IT HAS BEEN MAILED BY UNITED
STATES REGISTERED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, ADDRESSED TO
THE RESPECTIVE ADDRESSES SET FORTH BELOW IN THIS AGREEMENT, OR TO SUCH OTHER
ADDRESS AS EITHER PARTY MAY HAVE FURNISHED TO THE OTHER IN WRITING IN ACCORDANCE
HEREWITH, EXCEPT THAT NOTICE OF CHANGE OF ADDRESS SHALL BE EFFECTIVE ONLY UPON
RECEIPT.


 

If to the Employer:

 

PanAmSat Corporation

20 Westport Road
Wilton, CT 06897

Attention:                                         James W. Cuminale, Esq.

 

With a copy to:

 

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention:                                         Alvin H. Brown, Esq.

 

If to Executive:

 

To the most recent address of Executive set forth in the personnel records of
the Employer.

 

With a copy to:

 

Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, New York 10019
Attention:                                         Jack H. Nusbaum, Esq.

 


J.                                          EXECUTIVE REPRESENTATION.  EXECUTIVE
HEREBY REPRESENTS TO THE EMPLOYER THAT THE EXECUTION AND DELIVERY OF THIS
AGREEMENT BY EXECUTIVE AND THE EMPLOYER AND

 

11

--------------------------------------------------------------------------------


 


THE PERFORMANCE BY EXECUTIVE OF EXECUTIVE’S DUTIES HEREUNDER SHALL NOT
CONSTITUTE A BREACH OF, OR OTHERWISE CONTRAVENE, THE TERMS OF ANY EMPLOYMENT
AGREEMENT OR OTHER AGREEMENT OR POLICY TO WHICH EXECUTIVE IS A PARTY OR
OTHERWISE BOUND.


 


K.                                       PRIOR AGREEMENTS. THIS AGREEMENT
SUPERCEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS (INCLUDING VERBAL AGREEMENTS)
BETWEEN EXECUTIVE AND THE EMPLOYER AND/OR ITS AFFILIATES REGARDING THE TERMS AND
CONDITIONS OF EXECUTIVE’S EMPLOYMENT WITH THE EMPLOYER AND/OR ITS AFFILIATES;
PROVIDED, HOWEVER, THAT THE EQUITY DOCUMENTS SHALL GOVERN THE TERMS AND
CONDITIONS OF EXECUTIVE’S EQUITY HOLDINGS IN THE COMPANY.


 


L.                                          COOPERATION.  EXECUTIVE SHALL
PROVIDE EXECUTIVE’S REASONABLE COOPERATION IN CONNECTION WITH ANY ACTION OR
PROCEEDING (OR ANY APPEAL FROM ANY ACTION OR PROCEEDING) WHICH RELATES TO EVENTS
OCCURRING DURING EXECUTIVE’S EMPLOYMENT HEREUNDER.  THE COMPANY WILL PAY ALL
REASONABLE OUT OF POCKET EXPENSES ACTUALLY INCURRED BY EXECUTIVE TO PROVIDE SUCH
COOPERATION.  THIS PROVISION SHALL SURVIVE ANY TERMINATION OF THIS AGREEMENT.


 


M.                                    WITHHOLDING TAXES.  THE EMPLOYER MAY
WITHHOLD FROM ANY AMOUNTS PAYABLE UNDER THIS AGREEMENT SUCH FEDERAL, STATE AND
LOCAL TAXES AS MAY BE REQUIRED TO BE WITHHELD PURSUANT TO ANY APPLICABLE LAW OR
REGULATION.


 


N.                                      COUNTERPARTS.  THIS AGREEMENT MAY BE
SIGNED IN COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL, WITH THE SAME EFFECT
AS IF THE SIGNATURES THERETO AND HERETO WERE UPON THE SAME INSTRUMENT.


 


O.                                      EXCISE TAXES.


 


(I)  ANY AMOUNT PAYABLE TO THE EXECUTIVE PURSUANT TO THIS AGREEMENT OR ANY OTHER
AGREEMENT REFERRED TO HEREIN THAT IS DEEMED TO CONSTITUTE A PARACHUTE PAYMENT
(WHICH, FOR THIS PURPOSE, SHALL MEAN ANY PAYMENT DEEMED TO CONSTITUTE A
“PARACHUTE PAYMENT” AS DEFINED IN SECTION 280G OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”)), AND WOULD RESULT IN THE IMPOSITION ON THE
EXECUTIVE OF AN EXCISE TAX UNDER SECTION 4999 OF THE CODE OR ANY SUCCESSOR
STATUTE OR REGULATION, SHALL (SO LONG AS THE COMPANY HAS NO PUBLICLY-TRADED
EQUITY SECURITIES) BE SUBJECT TO THE APPROVAL OF THE EMPLOYER’S SHAREHOLDERS AS
OF THE DATE HEREOF WHO OWNED, AS OF THE DATE HEREOF, MORE THAN 75% OF THE VOTING
POWER OF ALL OUTSTANDING STOCK OF THE EMPLOYER, DETERMINED AND OBTAINED IN A
MANNER CONSISTENT WITH THE METHODOLOGY DESCRIBED IN PROPOSED TREASURY REGULATION
SECTION 1.280G-1.


 


(II)  IF NOTWITHSTANDING THE APPROVAL REFERRED TO IN CLAUSE (I) ABOVE, EXECUTIVE
IS SUBJECT TO EXCISE TAXES UNDER SECTION 4999 OF THE INTERNAL REVENUE CODE, THEN
HE SHALL BE ENTITLED TO RECEIVE AN ADDITIONAL PAYMENT (A “GROSS-UP PAYMENT”) IN
AN AMOUNT SUCH THAT AFTER EXECUTIVE PAYS ALL TAXES (INCLUDING ANY INTEREST OR
PENALTIES IMPOSED WITH RESPECT TO SUCH TAXES), INCLUDING ANY INCOME TAXES AND
EXCISE TAXES IMPOSED UPON THE GROSS-UP PAYMENT, EXECUTIVE SHALL RETAIN AN AMOUNT
OF THE GROSS-UP PAYMENT EQUAL TO THE EXCISE TAXES IMPOSED.

 

[Signatures on next page.]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

PANAMSAT CORPORATION:

EXECUTIVE:

 

 

 

 

/s/ James W. Cuminale

 

/s/ James B. Frownfelter

 

 

James B. Frownfelter

 

 

 

 

By:

James W. Cuminale

 

 

 

 

Executive Vice President
& General Counsel

 

 

 

 

13

--------------------------------------------------------------------------------


 

Schedule A

 

[list of board appointments, etc. to be provided]

 

--------------------------------------------------------------------------------


 

Exhibit 1

 

GENERAL RELEASE

 

Section 1.                                            Release

 

For and in consideration of the payment of the amounts and the provision of the
benefits described that certain Employment Agreement dated as of August 20, 2004
by and between James B. Frownfelter (the “Executive”) and PanAmSat Corporation
(the “Company”) (the “Agreement”), the Executive hereby agrees on behalf of
himself, his agents, assignees, attorneys, successors, assigns, heirs and
executors, to, and the Executive does hereby, fully and completely forever
release the Company and its respective past, current and future affiliates,
predecessors and successors and all of their respective past and/or present
representatives, administrators, attorneys, insurers and fiduciaries, in their
individual and/or representative capacities (hereinafter collectively referred
to as the “Company Releasees”), from any and all causes of action, suits,
agreements, promises, damages, disputes, controversies, contentions,
differences, judgments, claims, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialities, covenants, contracts, variances,
trespasses, extents, executions and demands of any kind whatsoever, which the
Executive or his agents, assignees, attorneys, successors, assigns, heirs and
executors ever had, now have or may have against the Company Releasees or any of
them, in law, admiralty or equity, whether known or unknown to the Executive,
for, upon, or by reason of, any matter, action, omission, course or thing
whatsoever occurring up to the date this General Release is signed by the
Executive.  Without limiting the generality of the foregoing, the Executive
hereby agrees on behalf of himself, his agents, assignees, attorneys,
successors, assigns, heirs and executors, to, and the Executive does hereby,
fully and completely forever release the Company Releasees and all of their
respective past and/or present officers, directors, partners, members, managing
members, managers, employees, agents, representatives, administrators,
attorneys, insurers and fiduciaries, in their individual and/or representative
capacities in connection with or in relationship to the Executive’s employment
or other service relationship with the Company, the termination of any such
employment or service relationship and any applicable employment or compensatory
arrangement with the Company (including, without limitation, the Agreement), any
exhibits attached thereto, any amendments thereto, and any other equity or
employee benefit plans, programs, policies or other arrangements), any claims of
breach of contract, wrongful termination, retaliation, fraud, defamation,
infliction of emotional distress or national origin, race, age, sex, sexual
orientation, disability, medical condition or other discrimination or
harassment, (such released claims are collectively referred to herein as the
“Released Claims”); provided that such Released Claims shall not include any
claims to enforce the Executive’s rights or obligations under, or with respect
to, (i) Section 5(b) or Section 7 of the Agreement, or (ii) any indemnification
provisions in the charter, by-laws or similar organizational documents of the
Company or its subsidiaries of which Executive is a director or officer, or any
directors and officers’ liability insurance policy thereof.

 


SECTION 2.                                            WAIVER.  NOTWITHSTANDING
THE GENERALITY OF SECTION 1 ABOVE, THE RELEASED CLAIMS INCLUDE, WITHOUT
LIMITATION: (I) ANY AND ALL CLAIMS RELATING TO BASE SALARY OR BONUS PAYMENTS OR
BENEFITS PURSUANT TO THE AGREEMENT, OTHER THAN THOSE PAYMENTS AND BENEFITS
SPECIFICALLY PROVIDED FOR IN SECTION 7 OF THE AGREEMENT; (II) ANY AND ALL CLAIMS
UNDER TITLE VII OF

 

--------------------------------------------------------------------------------


 


THE CIVIL RIGHTS ACT OF 1964, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967,
THE CIVIL RIGHTS ACT OF 1971, THE CIVIL RIGHTS ACT OF 1991, THE FAIR LABOR
STANDARDS ACT, EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, THE AMERICANS
WITH DISABILITIES ACT, THE FAMILY AND MEDICAL LEAVE ACT OF 1993, THE FAIR
EMPLOYMENT AND HOUSING ACT, AND ANY AND ALL OTHER FEDERAL, STATE OR LOCAL LAWS,
STATUTES, RULES AND REGULATIONS PERTAINING TO EMPLOYMENT OR OTHERWISE; AND (III)
ANY CLAIMS FOR WRONGFUL DISCHARGE, BREACH OF CONTRACT, FRAUD, MISREPRESENTATION
OR ANY COMPENSATION CLAIMS OR ANY OTHER CLAIMS UNDER ANY STATUTE, RULE OR
REGULATION OR UNDER THE COMMON LAW, INCLUDING COMPENSATORY DAMAGES, PUNITIVE
DAMAGES, ATTORNEY’S FEES, COSTS, EXPENSES AND ALL CLAIMS FOR ANY OTHER TYPE OF
DAMAGE OR RELIEF.

 

THIS MEANS THAT, BY SIGNING THIS GENERAL RELEASE, THE EXECUTIVE WILL HAVE WAIVED
ANY RIGHT THE EXECUTIVE MAY HAVE HAD TO BRING A LAWSUIT OR MAKE ANY CLAIM
AGAINST COMPANY RELEASEES BASED ON ANY ACTS OR OMISSIONS OF COMPANY RELEASEES UP
TO THE DATE OF THE SIGNING OF THIS GENERAL RELEASE.

 

Section 3.                                            The Executive’s
Representations and Warranties

 

The Executive represents that he has read carefully and fully understands the
terms of this General Release, and that the Executive has been advised to
consult with an attorney and has availed himself of the opportunity to consult
with an attorney prior to signing this General Release.  The Executive
acknowledges and agrees that he is executing this General Release willingly,
voluntarily and knowingly, of his own free will, in exchange for the payments
and benefits described in Section 7 of the Agreement, and that he has not relied
on any representations, promises or agreements of any kind made to him in
connection with his decision to accept the terms of the General Release.  The
Executive further acknowledges, understands, and agrees that his employment with
the Company has terminated.  The Executive acknowledges that he has been advised
that he is entitled to take at least twenty-one (21) days to consider whether he
wants to sign this General Release and that the Age Discrimination in Employment
Act gives him the right to revoke this General Release within seven (7) days
after it is signed, and the Executive understands that he will not receive any
payments under the Separation Agreement until such seven (7) day revocation
period has passed and then, only if he has not revoked this General Release.  To
the extent the Executive has executed this General Release within less than
twenty-one (21) days after its delivery to him, the Executive hereby
acknowledges that his decision to execute this General Release prior to the
expiration of such twenty-one (21) day period was entirely voluntary, and taken
after consultation with and upon the advice of his attorney.

 

[Rest of page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

This General Release is final and binding and may not be changed or modified,
except by written agreement by both of the Company and The Executive.

 

 

 

/s/ James B. Frownfelter

 

 

James B. Frownfelter

 

 

 

Date:

August 20, 2004

 

3

--------------------------------------------------------------------------------
